 1
 2                                                                 JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11 G and G Closed Circuit Events, LLC, )     CASE NO.: CV19-7897 WDK (JCx)
                                       )
12       Plaintiff                     )     ORDER DISMISSING ACTION
                                       )     PURSUANT TO NOTICE OF
13       vs.                           )     SETTLEMENT
                                       )
14 Arax Bogosian, et al.,              )
                                       )
15       Defendants.                   )
                                       )
16
17         The Court having been advised by Magistrate Judge Jacqueline Chooljian
18 that the above-entitled action has been settled;
19         IT IS THEREFORE ORDERED that this action is dismissed without
20 prejudice.
21
22         IT IS SO ORDERED.
23
24 Dated: January 8, 2020                  ______________________________
                                           WILLIAM D. KELLER
25                                         UNITED STATES DISTRICT JUDGE
26
27
28
